Citation Nr: 0733887	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1985 to May 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2005, the veteran testified before a Veterans Law 
Judge (VLJ) at a personal hearing conducted via 
videoconference.  In January 2006, the case was remanded by 
the Board for additional evidentiary development.  It is 
again before the Board for further appellate consideration.

In October 2006, the veteran had been sent correspondence 
from the Board which informed him that the Judge who had 
conducted the November 2005 hearing was no longer with the 
Board.  He was told that he had the right to another hearing 
before a VLJ.  On November 1, 2006, the Board received the 
veteran's response in which he indicated that he wanted to 
attend a hearing before a VLJ at the RO.  This hearing was 
scheduled for July 24, 2007.  He failed, without providing 
good cause, to report for this hearing.  Therefore, no 
further attempts need be made to schedule another hearing 
with a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board notes that the veteran was last examined by VA in 
October 2003.  Since that time, he has submitted statements 
from friends and family and testified at a personal hearing 
that his right ear hearing loss has worsened.  Despite these 
assertions, no attempt has been made to re-examine the 
veteran's right ear hearing loss.  The Board finds that 
another VA examination would be helpful in ascertaining the 
current nature and degree of severity of the veteran's right 
ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an audiological 
evaluation of his right ear in order to 
ascertain the current nature and degree of 
severity of the right ear hearing loss 
disability.  The claims folder must be 
made available for the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the entire claims 
folder was so reviewed.

a.  The examiner should be specifically 
requested to provide a narrative 
description of the effects of this 
hearing loss on the veteran's 
occupational functioning and daily 
activities.

b.  All indicated special studies 
deemed necessary should be conducted.  
A complete rationale for all opinions 
expressed must be provided

2.  Once the above-requested development 
has been completed, the veteran's claim 
for a compensable evaluation for a right 
ear hearing loss disability must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
claims folder should then be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



